04/13/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                       Case Number: DA 18-0501



                              No. DA 18-0501

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

SHAWN MARIE WALSTON,

           Defendant and Appellant.




                                  GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until May 18, 2020, to prepare,

file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                  April 13 2020